DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 11 are pending in the application and under consideration for this office action.

Specification
The abstract of the disclosure is objected to because:
On line 3, the Examiner respectfully recommends Applicant remove the term “include”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Regarding claim 10, the Examiner respectfully recommends Applicant replace “an” before “high entropy alloy” on line 2 with “a”.
Regarding claim 11, the Examiner respectfully recommends Applicant replace “A component according to claim 10” with “The component according to claim 10”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 – 9, the claims each recite “the alloy” at various points throughout each claim. There is insufficient antecedent basis for this limitation within the claims. The Examiner respectfully recommends Applicant amend each instance to “The high entropy alloy” in order to provide the limitations with proper antecedent basis.
Further regarding claim 2, the claim recites “the minor elements” on line 2. There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully recommends Applicant amend “the minor elements” to “the minor alloying elements” in order to provide the limitation with proper antecedent basis.
Further regarding claim 8, the claim recites “the alloy exhibits non-ferromagnetic behaviour and does not exhibit signs of corrosion after being subjected to the salt spray test according to ISO standard 9227”. The Examiner notes that these properties, namely ferromagnetism and corrosivity, exist in a gradient, and as such, it is unclear as to what degree it is necessary for ferromagnetism and corrosivity to not be present in order to satisfy the instant claim. That is to say, it is impossible to ascertain the metes and bounds of the claim language. The 
Regarding claims 10 and 11, these claims each recite “the component”. There is insufficient antecedent basis for this limitation within the claims. The Examiner respectfully recommends Applicant amend each instance to “the external component” to provide these limitations with proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 5, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai”; herein referring to English machine translation provided with this correspondence).
Regarding claim 1, Cai teaches a multi-element alloy nitride film ([0002]). The Examiner asserts that the multi-element alloy film of Cai corresponds to the high entropy alloy of the instant claim. Further, Cai teaches that the film has a composition which contains 5 to 7 elements ([0009], L 68-69), 3 of which being Al, Cr, and Fe ([0009], L 70), and may also contain at least two elements selected from a list which includes Ni, Mn, Si, Ti, and V ([0015]). Further, Cai teaches compositional ranges for each constituent which are detailed in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown by Table 1, an example composition has been taken from the ranges taught by Cai, which was converted to atomic fraction by the Examiner. Such an example may be compared to the required composition of the instant claim, detailed in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As detailed in the two Tables, the example composition of Cai falls within the requirements of the high entropy alloy composition of the instant claim. As such, an overlap has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 2, it is noted that Cai teaches that the composition may include amounts of Si ([0019]), Mn ([0018]), Al ([0009], L 71-72), Ti ([0020]), and Ni ([0017]) which would prima facie case of obviousness exists (MPEP 2144.05 I).
Alternatively, it is noted that the instant claim does not explicitly require any minor elements to be present, as claim 1, which claim 2 is dependent upon, recites that the remainder of the alloy is made of impurities and/or one or more minor alloying elements each having an atomic concentration of less than 5%. As Cai does not require the presence of any minor alloying elements as well, the claimed limitations are met.
Regarding claim 4, as discussed previously in the rejection of claim 1 and shown in Table 1, the composition taught by Cai includes alloys having, for example, 8.32 at% Ni. Such an amount of Ni falls within the claimed 7-15 at% Ni of the instant claim. As such, an overlap between the composition of Cai and that of the instant claim has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, the Examiner notes, for example, that the claimed formulae of Al10Fe30Cr30V30, expressed in atomic fraction, results in weight fractions of 5.36 wt% Al, 33.29 wt% Fe, 30.99 wt% Cr, and 30.36 wt% V. Such a composition falls within the composition taught by Cai, shown in Table 1. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, Cai is silent as to the properties of corrosion resistance and ferromagnetism of the taught film. However, it is noted that the instant specification states that the elimination of ferromagnetic behavior is due to addition of Al and/or Si (Instant Application: P 3, L 11-14). Further, in regards to corrosion resistance, it is noted that the instant specification states that the composition of the alloy is responsible for promoting good corrosion resistance (P 3, L 
As Cai teaches amounts of Al and Si which are comparable and overlap that of the instant application, it would be prima facie expected that the film taught by Cai would also not exhibit ferromagnetic behavior. Further, as it has been shown that the film taught by Cai has a composition which overlaps that of the instant claim, it would be prima facie expected that the film would also possess properties of corrosion resistance as well, absent evidence or persuasive reasoning to the contrary.
Regarding claim 9, Cai teaches that the film has high hardness, namely a hardness between about 24 GPa to 38 GPa ([0036], L 230). Such a hardness equates to approximately 2447-3875 HV, following the equation: Hardness (GPa) = (g0/1000)*HV, wherein g0 is standard gravity, equal to 9.80665 m/s2. The Examiner notes that this hardness range falls within the claimed “higher than or equal to 400”.

Regarding claim 10, Cai teaches a composite tool ([0002]). Cai teaches that the composite tool is meant to be an improvement over pottery-gold composite materials ([0005]), which may be used as watch parts ([0004], L 3). As such, an ordinarily skilled artisan could have easily envisioned the composite tool taught by Cai as an external component for horology (i.e. the study and measurement of time) or jewellery.
Additionally, it is noted that the limitation “for horology or jewellery” is an intended use of the external component. It is held that a recitation with respect to the manner in which a claimed 
Further, Cai teaches that the composite tool is made from a multi-element alloy nitride film ([0002]). The Examiner asserts that the multi-element alloy film of Cai corresponds to the high entropy alloy of the instant claim. Further, Cai teaches that the film has a composition which contains 5 to 7 elements ([0009], L 68-69), 3 of which being Al, Cr, and Fe ([0009], L 70), and may also contain at least two elements selected from a list which includes Ni, Mn, Si, Ti, and V ([0015]). Further, Cai teaches compositional ranges for each constituent which are detailed in Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As shown by Table 3, an example composition has been taken from the ranges taught by Cai, which was converted to atomic fraction by the Examiner. Such an example may be compared to the required composition of the instant claim, detailed in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As detailed in Tables 3-4, the example composition of Cai falls within the requirements of the high entropy alloy composition of the instant claim. As such, an overlap has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, as discussed previously, Cai teaches a composite tool ([0002]). Cai teaches that the composite tool is meant to be an improvement over pottery-gold composite materials ([0005]), which may be used as watch parts ([0004], L 3). As such, an ordinarily skilled .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai”; herein referring to English machine translation provided with this correspondence) as applied to claim 1, and further in view of US 2019/0024198 (“Hong”).
Regarding claim 3, Cai is silent as to any boron content in the film.
Hong teaches a high entropy alloy ([0001]), having a similar base composition to that of the film of Cai ([0017]). Hong teaches that the high entropy alloy may contain interstitial atoms such as 0.01-1.5 wt% B ([0019], L 3). Further, Hong teaches that the inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability ([0036], L 1-6), and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness ([0036], L 6-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hong, and alloy Cai with 0.01-1.5 wt% B. the inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability, and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness.
prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai”; herein referring to English machine translation provided with this correspondence) as applied to claim 1, and further in view of WO 2017/164601 (“Lee; herein citing US 2019/0071755 as English translation) and US 2018/0036840 (“Hu”).
Regarding claim 6, Cai is silent as to the microstructure of the film.
Lee teaches a high-entropy alloy system (Title). Lee teaches that a high entropy alloy having either a FCC single phase or BCC single phase has excellent ductility without generating intermetallic compounds due to a high mixing entropy ([0002]). Further, Hu teaches that the structure of a high-entropy alloy can be adjusted by changing the composition levels, such as forming a BCC structure by increasing the amount of Al present in the alloy ([0021]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lee, and form the film of Cai into either a single-phase FCC or BCC structure. Such high-entropy alloys have excellent ductility without the generation of intermetallics due to a high mixing entropy. Further, as Hu demonstrates, the formation of an FCC or BCC structure is dependent upon composition. As such, as it has been shown previously that the composition of Cai overlaps that .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai”; herein referring to English machine translation provided with this correspondence) as applied to claim 1, and further in view of US 2018/0036840 (“Hu”) and “The BCC/B2 Morphologies in AlxNiCoFeCr High-Entropy Alloys”, 2017. Metals, Vol 7, No 57, pp 1-12 (“Ma”).
Regarding claim 7, Cai is silent as to the microstructure of the film.
Hu teaches a high entropy alloy (Abstract, L 1). Hu teaches that the structure of a high-entropy alloy can be adjusted by changing the composition levels, such as forming a BCC structure by increasing the amount of Al present in the alloy ([0021]). As Hu demonstrates, the formation of an FCC or BCC structure is dependent upon composition. As such, as it has been shown previously that the composition of Cai overlaps that of the instant claim, it would be expected that Cai would possess the same BCC structure as that claimed.
Further, Ma teaches a high entropy alloy (Title) sharing many constituent elements in similar proportion to that of both Cai and the present application (see Ma: Table 1, Nos. S1-S6). Ma teaches that alloys possessing a BCC/B2 phase have high strength, at the cost of reduced ductility (P 2, Par 1, L 7-12). Further, Ma provides examples of the BCC/B2 structure, wherein it is shown that BCC nanoparticles, having a diameter of about 50nm, are precipitated on the ordered B2 matrix (P 6, L 1-4; Figs. 5 & 5(b)), the B2 matrix itself being an ordered BCC phase (P 2, Par 1, L 7).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar et al , “Preparation of nanocrystalline high-entropy alloys via cryomilling of cast ingots”, 2018. Journal of Material Science, Vol 53, pp 13411-13423 – Article detailing preparation of HEA powder having a composition similar to that of the present application.
Pešička et al, “Structure and mechanical properties of FeAlCrV and FeAlCrMo medium-entropy alloys”, 2018. Materials Science & Engineering A, Vol 727, pp 184-191 – Article exploring microstructure and properties of alloy having a composition similar to that of the present application.
Tazuddin et al, “In the quest of single phase multi-component multiprincipal high entropy alloys”, 2017. Journal of Alloys and Compounds, Vol 697, pp 434-442 – Article exploring numerous HEA alloy systems attempting to predict which may result in single-phase microstructures, including systems such as equimolar BCC single-phase HEA AlCrFeMnV

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735